Citation Nr: 1047716	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-11 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability of multiple 
joints including the hands and back, to include degenerative 
arthritis and degenerative disc disease of the lumbar spine, and 
psoriatic arthritis, including as secondary to the service-
connected skin condition (psoriasis).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1965.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the RO.  In that 
decision, the RO denied service connection for psoriatic 
arthritis.  The Veteran filed a notice of disagreement (NOD) in 
January 2006.  The RO issued a statement of the case (SOC) in 
March 2007.  The Veteran filed a substantive appeal (via a VA 
Form 9) in April 2007.

The Board observes that in his substantive appeal, the Veteran 
asserts that he suffered psoriasis in service, and that his 
arthritis began to manifest itself shortly thereafter.  He 
maintains that he suffers stiffness in his back and in all four 
extremities, and relates that he only discovered a connection 
many years later between psoriasis and arthritis.  Moreover, as 
addressed in the February 2007 SOC, the record evidence shows 
diagnoses of degenerative arthritis and degenerative disc disease 
of the lumbar spine.  Based on the Veteran's contentions, the 
issue has been characterized as listed on the cover page.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

The Board has determined that further development of the 
Veteran's claim is warranted.  

The Veteran was afforded a VA examination in January 2005 to 
assess his psoriasis.  The Veteran was diagnosed with psoriasis 
with possible psoriatic arthritis, given the Veteran's symptoms.  
The examiner ordered x-rays of the Veteran's hands and spine in 
order to evaluate for psoriatic arthritis.  The examiner 
explained in a March 2005 memorandum that the Veteran had 
psoriasis with symptoms suggestive of psoriatic arthritis as 
well; however, x-rays were needed to confirm the diagnosis.  

In March 2005 those x-rays were obtained and were all negative.  
Specifically, there was no radiographic evidence of psoriatic 
arthritis.  However, the results of magnetic resonance imaging 
(MRI) of the lumbar spine, in June and July 2003, were 
interpreted as showing severe arthritis and degenerative disc 
disease of the lumbar spine.

As the information of record contains neither an opinion 
addressing the June and July 2003 MRI findings nor an addendum to 
the January 2005 VA examination report by the VA examiner, the 
Board is of the opinion that the subsequent development 
undertaken by the RO in February 2005 remains incomplete, as it 
is unclear from the medical evidence whether the June and July 
2003 MRI findings, when considered along with the other record 
evidence including the March 2005 VA x-ray findings, reveal a 
disorder, including arthritis, that may be associated with 
psoriasis.

Lastly, as to the matter concerning secondary service connection 
as it pertains to the claimed disability currently on appeal, the 
Board observes that such matter was reasonable raised by the 
January 2005 VA examination report, which dates after the initial 
VCAA letter sent to the Veteran in October 2004.  Since no VCAA 
letter which is specific to this reasonably raised claim has been 
sent to the Veteran, VA still has a duty to notify the Veteran of 
the information and evidence needed to substantiate the discrete 
claim, including secondary service connection, as listed on the 
cover page.

Accordingly, the case is REMANDED for the following action:

1.	With respect to the issue of service 
connection for a disability of multiple 
joints including the hands and back, to 
include degenerative arthritis and 
degenerative disc disease of the lumbar 
spine, and psoriatic arthritis, including as 
secondary to the service-connected skin 
condition (psoriasis), the RO/AMC should send 
the Veteran and his representative a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) (2002) 
and 38 C.F.R. § 3.159(b) (2010).

2.	The RO/AMC should arrange for the Veteran's 
entire claims file to be reviewed, by a 
medical doctor, to determine the nature and 
etiology of any arthritic condition found to 
be present; to addresses whether the 
Veteran's service-connected psoriasis (skin 
condition) has either caused or aggravated 
any currently diagnosed degenerative 
arthritis or degenerative disc disease of the 
lumbar spine; and whether the findings 
contained in the June and July 2003 MRI 
reports of the lumbar spine confirm (or rule 
out) a diagnosis of psoriatic arthritis.  It 
is imperative that the examiner reviews all 
of the evidence in the Veteran's claims 
folder (to include the MRI reports of the 
lumbar spine dated in June and July 2003, the 
VA examination report dated in January 2005, 
and VA x-rays of the hands and spine dated in 
March 2005), and a complete copy of this 
REMAND, and acknowledges such review in the 
examination report.

Based on a review of the Veteran's documented 
medical history, and with sound medical 
principles, the reviewing examiner is asked 
to provide an opinion addressing the 
following questions:

(a)	Based on the evidence of record, can 
it be concluded with a reasonable degree 
of medical certainty, that the Veteran has 
developed psoriatic arthritis?  If so, 
please identify the affected joint or 
joints.  In making this assessment, the 
examiner should comment on the findings 
contained in the June and July 2003 MRI 
reports, the January 2005 VA examination 
report, and the March 2005 VA x-rays 
reports.

(b)	Based on the evidence of record, can 
it be concluded with a reasonable degree 
of medical certainty, that the Veteran has 
developed degenerative arthritis of the 
lumbar spine?  If so, is it at least as 
likely as not (50 percent or greater 
probability) that such disorder had its 
onset in service, was otherwise caused by 
any incident that occurred during service, 
or was manifested within one year after 
the Veteran's discharge from active duty 
in August 1965?

(c)	Based on the evidence of record, can 
it be concluded with a reasonable degree 
of medical certainty, that the Veteran has 
developed degenerative disc disease of the 
lumbar spine?  If so, is it at least as 
likely as not (50 percent or greater 
probability) that such disorder had its 
onset in service, or was otherwise caused 
by any incident that occurred during 
service?

(d)	Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's psoriasis is the cause of any 
currently diagnosed degenerative arthritis 
of the lumbar spine?

(e)	Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's psoriasis caused a worsening of 
any currently diagnosed degenerative 
arthritis of the lumbar spine, beyond the 
natural progress of that condition?

(f)	Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's psoriasis is the cause of any 
currently diagnosed degenerative disc 
disease of the lumbar spine?

(g)	Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's psoriasis caused a worsening of 
any currently diagnosed degenerative disc 
disease of lumbar spine, beyond the 
natural progress of that condition?

A complete rationale should be given for all 
opinions expressed.  In this regard, a 
discussion of the facts and medical 
principles involved would be of considerable 
assistance to the Board.

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
"More likely" and "as likely" support the 
contended relationship' "less likely" 
weighs against the contended relationship.

3.	After undertaking any additional notice 
and/or development action deemed warranted, 
and after completing the above-requested 
actions (in paragraphs 1 and 2), the RO/AMC 
should readjudicate the issue as listed on 
the cover page.  If the benefit sought on 
appeal remains adverse to the Veteran, the 
RO/AMC should issue the Veteran and his 
representative an appropriate supplemental 
statement of the case.  The requisite period 
of time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


